Citation Nr: 9904335	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative disc 
disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to August 1990, 
from December 1990 to June 1991 and on active duty for 
training from July to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied entitlement to service 
connection for degenerative disc disease.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is competent medical evidence linking the veteran's 
degenerative disc disease with his period of active duty for 
training.


CONCLUSION OF LAW

The veteran incurred degenerative disc disease in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter the Board finds that the veteran's claim 
is plausible and capable of substantiation and therefore is 
well grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that the VA has fulfilled the duty to assist the 
veteran develop this claims and that the evidence of record 
is sufficient to support an equitable decision in this 
appeal.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  To establish service connection an appellant 
must demonstrate a current disability, the incurrence or 
aggravation of a disease or injury in service, and a nexus 
between the current disability and the in-service injury.  
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  An appellant also may 
establish a well-grounded claim for service connection under 
the chronicity and continuity provisions of 38 C.F.R. § 
3.303(b). Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In July 1996 and May 1997 written statements and in oral 
testimony at an October 1998 hearing before a Board member, 
the veteran described how he was injured in a July 25, 1993 
traffic accident.  The veteran contends that at the time of 
the accident he was on Army Reserves active duty for training 
in his military occupational specialty of 88M10 truck driving 
at Fort McCoy near Sparta, Wisconsin.  The veteran further 
contends that his two week training period for phase two of 
his truck driving course began the day before his accident.  
He explains that because the accident happened while he was 
driving a private car on public roads, and because he was 
treated and released at a local private hospital immediately 
after the accident without seeking or receiving treatment at 
Fort McCoy, there are no pertinent service medical or 
personnel records.

As a preliminary matter, the Board must determine whether the 
veteran was involved in an accident during a period of active 
duty for training.  Although no orders instructing the 
veteran to report for training are associated with the claims 
file, the veteran provided the RO with copies of Army records 
confirming his completion of phase one of his driver training 
and informing him that his phase two training was scheduled 
for between July 24, and August 6, 1993.  The veteran also 
provided the RO with an undated certificate for the 
successful completion of his 88M10 motor transport operator 
course at Fort McCoy, Wisconsin.  Also associated with the 
claims file is a police report identifying the veteran as the 
driver of a car involved in a traffic accident on July 25, 
1993 near Sparta, Wisconsin.  The report also discloses that 
the car driven by the veteran was damaged to the extent that 
it was not drivable after the accident.  The police 
description of the accident matches that provided by the 
veteran.  The police report does not suggest that the veteran 
was at fault.  In consideration of the foregoing the Board is 
satisfied that the evidence confirms that the veteran was 
involved in a car accident during a period of active duty for 
training in July 1993.

In his written and oral statements the veteran also contends 
that after the accident he was treated at a local private 
hospital for superficial injuries and released to complete 
his Fort McCoy training.  However, the veteran reports that 
continuing back discomfort after his return home to Illinois 
prompted him first to seek private chiropractic treatment and 
later, as his back pain continued, to try private medical 
care.

The claims file also includes documentation of the veteran's 
treatment in Wisconsin following the accident and upon his 
return home to Illinois.  Records from a Sparta, Wisconsin 
private hospital disclose that on July 25, 1993, following a 
traffic accident the veteran was treated for left shoulder 
pain then discharged.  Private chiropractic records disclose 
that the veteran sought treatment in Illinois from August 
1993 to February 1994 for low back pain following a traffic 
accident.  An August 1993 letter from chiropractor Monica 
Schnack, D.C. to Debra Lindell, M.D. diagnosed the veteran 
with lumbosacral sprain/strain syndrome and accompanying 
lumbalgia and requested that Dr. Lindell provide a second 
opinion on the veteran's diagnosis.  In a letter later that 
month to Dr. Schnack, Dr. Lindell diagnosed the veteran with 
lumbosacral strain.

In January 1994 the veteran sought treatment for low back 
pain from a private medical clinic.  Clinic progress notes at 
that time disclose an impression of low back pain which the 
treating physician opined was caused by "degeneration of the 
L4-5 disc" which leaked inflammatory products to soft 
tissues of the lower back.  A clinic radiological report from 
the same time disclosed what appeared to be normal vertebral 
bodies and discs.  A clinic physician reconfirmed the 
diagnosis of stable early lumbar disc degeneration in March 
1994 progress notes.  In January 1995 the veteran sought 
treatment for low back pain at a second private medical 
clinic.  The physician who examined him at that time noted a 
nearly illegible diagnosis that appears to include mild 
lumbosacral strain secondary to degenerative disc disease.

Upon a VA spinal examination in August 1996 the veteran was 
diagnosed with musculoskeletal low back pain without evidence 
of radiculopathy, spondylosis or spondylolisthesis.  The 
examiner also noted a very mild loss of disc height which he 
attributed to disc degeneration.  The examiner opined that 
given the veteran's youthful age of 25 the disc degeneration 
was more likely the result of the July 1993 car accident than 
of aging.

In consideration of the foregoing the Board finds that 
evidence of record confirms that the veteran was involved in 
a traffic accident while on active duty for training.  The 
Board further finds that there is at least as much competent 
medical evidence as not establishing a link between injuries 
the veteran sustained in the accident and current 
degenerative disc disease.  See 38 C.F.R. § 5107(b).  
Therefore, the Board is constrained to find that the veteran 
is entitled to service connection for degenerative disc 
disease.


ORDER

Entitlement to service connection for degenerative disc 
disease is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 6 -


